DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-12 and 17, claims 1-20 in the reply filed on 03/03/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Batra (US 4,617,745). 
With respect to claims 1 and 15-16, Batra discloses a shoe sole (outer sole 17 comprising two sole body portions, an upper sole body 19 and a lower or tread body 18, see figures 2 and 8-10) comprising: an upper surface part (upper sole body 19) configured to enable an upper member to be provided thereover; a bottom surface part (lower sole body 18) configured to be in contact with the ground; and a side wall part configured to connect an outer peripheral end of the upper surface part and an outer peripheral end of the bottom surface part in a thickness direction of the shoe sole (see figures 2 and 8-10), wherein ventilation grooves (lateral channels 35, 36 & 37; longitudinal channels 29; 40) recessed in the thickness direction of the shoe sole from an upper side are formed in the upper surface part, the shoe sole has a forefoot portion that has at least one air intake port (front lateral channel or channels 36 terminate in openings 51 at the edges of the sole body 18, see figure 10) in the side wall part to be in communication with the ventilation grooves (channel 36, see figure 10) and draw air from outside into the ventilation grooves, the shoe sole has a midfoot portion that has at least one air outlet port (lateral channel 37 in the instep area 31 interconnects with a port or mouth 39 which in turn communicates with the external environment) formed in the side wall part to be in communication with the air intake port through the ventilation grooves and discharge air in the ventilation groove to the outside, at least a part of the ventilation grooves constitutes an air intake groove extending from the at least one air intake port (front lateral channel or channels 36 terminate in openings 51 at the edges of the sole body 18, see figure 10), a forward-most one of the at least one air intake port (front lateral channel or channels 36 terminate in openings 51 at the edges of the sole body 18, see figure 10) in a length direction of the shoe sole is located on a lateral side wall on a lateral side in the side wall part, and the at least one air outlet port (port or mouth 39) of the midfoot portion has an opening area larger than an opening area of the at least one air intake port (intake port 51) of the forefoot portion; wherein an inner sole (23, see figure 7), in which a plurality of small vent holes (30) in communication with the ventilation grooves are formed, is mounted on the upper side of the shoe sole; and wherein the plurality of small vent holes are formed in an area (toe area) other than an area corresponding to the metatarsophalangeal joint.
With respect to claims 7 and 20, Batra discloses a shoe sole (outer sole 17 comprising two sole body portions, an upper sole body 19 and a lower or tread body 18, see figures 2 and 8-10) comprising: an upper surface part (upper sole body 19) configured to enable an upper member to be provided thereover; a bottom surface part (lower sole body 18) configured to be in contact with the ground; and a side wall part configured to connect an outer peripheral end of the upper surface part and an outer peripheral end of the bottom surface part in a thickness direction of the shoe sole (see figures 2 and 8-10), wherein ventilation grooves (lateral channels 35, 36 & 37; longitudinal channels 29; 40) recessed in the thickness direction of the shoe sole are formed in the upper surface part, the shoe sole has a forefoot portion that has at least one air intake port (51) formed in the side wall part to be in communication with the ventilation grooves (channels 36) and draw air from outside into the ventilation grooves, the shoe sole has a midfoot portion that has an air outlet port (port 39) formed in at least one of the medial side wall on the medial side of the side wall part and the lateral side wall on the lateral side of the side wall part to be in communication with the air intake port through the ventilation grooves and discharge air in the ventilation grooves to the outside, a forward-most one of the at least one air intake port (front lateral channel or channels 36 terminate in openings 51 at the edges of the sole body 18, see figure 10) in a length direction of the shoe sole is located on the side wall part, or on a lateral side wall on a lateral side in the side wall part, and a total opening area of the air outlet port (39) is larger than a total opening area of the at least one air intake port (51); and wherein an inner sole (23, see figure 7), in which a plurality of small vent holes (30) in communication with the ventilation grooves are formed, is mounted on the upper side of the shoe sole.

Claim(s) 1, 3-4, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masai Marketing & Trading AG (EP 2286685 A1 hereafter Masai).
With respect to claim 1, Masai discloses a shoe sole (12, see paragraph [0016]) comprising: an upper surface part (14) configured to enable an upper member to be provided thereover; a bottom surface part (16) configured to be in contact with the ground; and a side wall part configured to connect an outer peripheral end of the upper surface part and an outer peripheral end of the bottom surface part in a thickness direction of the shoe sole (see figure 1), wherein ventilation grooves (42 & 36, see paragraph [0017]-[0020] and figure 2) recessed in the thickness direction of the shoe sole from an upper side are formed in the upper surface part (see paragraph [0017]), the shoe sole has a forefoot portion (22) that has at least one air intake port (26) in the side wall part to be in communication with the ventilation grooves (center sole body comprises  air inlet opening (24) and air outlet opening (26), which are connected with each other by a ventilation channel designed in the center sole body, see figure 2) and draw air from outside into the ventilation grooves, the shoe sole has a midfoot portion (20) that has at least one air outlet port (26) formed in the side wall part to be in communication with the air intake port through the ventilation grooves and discharge air in the ventilation groove to the outside (center sole body comprises  air inlet opening (24) and air outlet opening (26), which are connected with each other by a ventilation channel designed in the center sole body, see figure 2), at least a part of the ventilation grooves constitutes an air intake groove extending from the at least one air intake port (lateral grooves terminate in openings 26; 24 at the edges of the sole body, see figure 2), a forward-most one of the at least one air intake port (front lateral groove terminate in openings 26 at the edges of the sole body, see figures 2 & 3) in a length direction of the shoe sole is located on a lateral side wall on a lateral side in the side wall part, and the at least one air outlet port (26) of the midfoot portion has an opening area larger than an opening area of the at least one air intake port (see figure 1 & 3) of the forefoot portion. 
With respect to claims 3-4, Masai discloses wherein the at least one air intake port (26) has a shape that spreads in a tapered shape toward the outside (see figure 2); and wherein the at least one air intake port (26) is formed in each of the medial side wall and the lateral side wall (see figures 2 & 5), each of the air intake port formed in the medial side wall and the air intake port formed in the lateral side wall has a recessed shape opening upward the air intake groove connects the air intake port having a recessed shape and formed in the medial side wall to the air intake port having a recessed shape and formed in the lateral side wall (see figures 1-5).
With respect to claim 7, Masai discloses a shoe sole (outer sole 17 comprising two sole body portions, an upper sole body 19 and a lower or tread body 18, see figures 2 and 8-10) comprising: an upper surface part (upper sole body 19) configured to enable an upper member to be provided thereover; a bottom surface part (lower sole body 18) configured to be in contact with the ground; and a side wall part configured to connect an outer peripheral end of the upper surface part and an outer peripheral end of the bottom surface part in a thickness direction of the shoe sole (see figures 2 and 8-10), wherein ventilation grooves (lateral channels 35, 36 & 37; longitudinal channels 29; 40) recessed in the thickness direction of the shoe sole are formed in the upper surface part, the shoe sole has a forefoot portion that has at least one air intake port (51) formed in the side wall part to be in communication with the ventilation grooves (channels 36) and draw air from outside into the ventilation grooves, the shoe sole has a midfoot portion that has an air outlet port (port 39) formed in at least one of the medial side wall on the medial side of the side wall part and the lateral side wall on the lateral side of the side wall part to be in communication with the air intake port through the ventilation grooves and discharge air in the ventilation grooves to the outside, a forward-most one of the at least one air intake port (front lateral channel or channels 36 terminate in openings 51 at the edges of the sole body 18, see figure 10) in a length direction of the shoe sole is located on the side wall part, or on a lateral side wall on a lateral side in the side wall part, and a total opening area of the air outlet port (39) is larger than a total opening area of the at least one air intake port (51).
With respect to claim 14, Masai discloses a shoe sole (12, see paragraph [0016]) comprising: an upper surface part (14) configured to enable an upper member to be provided thereover; a bottom surface part (16) configured to be in contact with the ground; and a side wall part configured to connect an outer peripheral end of the upper surface part and an outer peripheral end of the bottom surface part in a thickness direction (see figure 1), wherein ventilation grooves (42, 46, [0017]-[0020], figure 2) recessed in the thickness direction of the shoe sole are formed in the upper surface part (see paragraph [0017]), the shoe sole has a forefoot portion (22) that has at least one air intake port (26) formed in a lateral side wall on a lateral side of the side wall part to be in communication with the ventilation grooves and draw air from outside into the ventilation grooves (see figure 2), an air outlet port (26) is formed in an area between a first innermost point which is an innermost point in the forefoot portion of the shoe sole, and a second innermost point which is an innermost point in a rearfoot portion of the shoe sole, in a medial side wall on a medial side of the side wall part (see figure 2), to be in communication with the at least one air intake port and discharge air in the ventilation grooves to the outside, at least a part of the ventilation grooves constitutes an air intake groove extending obliquely rearward from the air intake port toward the medial side (see figure 2), a forward-most one of the at least one air intake port in a length direction of the shoe sole is located on a toe-side end of the side wall part, or on a lateral side wall on a lateral side in the side wall part, and the air outlet port has an opening area larger than an opening area of the at least one air intake port of the forefoot portion (see figures 1 & 3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Batra in view of Hatfield et al. (US 8,959,802). Batra appears to disclose the air intake groove (channel 36) extending obliquely rearward from lateral side of the shoe sole to the medial side, Barta does not appear to explicitly disclose the air intake groove extending obliquely rearward from lateral side of the shoe sole to the medial side. Hartfield discloses a shoe sole (see figures 8 and 11), wherein air intake grooves (sipes 52i-52l) are generally parallel and extend in a medial-lateral direction. Although the intake grooves (sipes 52c-52h) also have a generally parallel configuration and extend in the medial-lateral direction, air intake grooves (sipes 52c-52h) are somewhat angled with respect to air intake grooves (sipes 52i-52l), see figure 8. The angled configuration of air intake grooves (sipes 52c-52h) which extend obliquely rearward from the lateral side of the shoe to the medial side of the shoe, provides additional flexibility that further enhances the natural, motion of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to make the air intake grooves of Barta to extend obliquely rearward from the lateral side of the shoe to the medial side of the shoe as taught by Hartfield et al. to provide additional flexibility that further enhances the natural, motion of the foot.
	With respect to claim 14, Batra as modified by Hartfield et al. discloses a shoe sole (outer sole 17 comprising two sole body portions, an upper sole body 19 and a lower or tread body 18, see figures 2 and 8-10) and a side wall part configured to connect an outer peripheral end of the upper surface part and an outer peripheral end of the bottom surface part in a thickness direction (see figures 2 and 8-10), wherein ventilation grooves (lateral channels 35, 36 & 37; longitudinal channels 29; 40) recessed in the thickness direction of the shoe sole are formed in the upper surface part, the shoe sole has a forefoot portion that has at least one air intake port (51, see figure 10) formed in the side wall part to be in communication with the ventilation grooves (36) and draw air from outside into the ventilation grooves, an air outlet port (39) is formed in an area between a first innermost point which is an innermost point in the forefoot portion of the shoe sole, and a second innermost point which is an innermost point in a rearfoot portion of the shoe sole, in a lateral side wall on a lateral side of the side wall part, to be in communication with the at least one air intake port (51) and discharge air in the ventilation grooves to the outside, at least a part of the ventilation grooves constitutes an air intake groove extending obliquely rearward (as modified by Hartfield et al.) from the air intake port toward the medial side, a forward-most one of the at least one air intake port (51, see figure 10) in a length direction of the shoe sole is located on a lateral side wall on a lateral side in the side wall part, and the air outlet port (39) has an opening area larger than an opening area of the at least one air intake port (51) of the forefoot portion. Barta as modified by Hartfield et al. discloses all the limitations of the claims except for wherein the air outlet port is in a medial side wall on the medial side of the side wall part. It would have been obvious to one of ordinary skill in the art to provide the air outlet port of Barta/Hartfield et al., since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.on the medial side instead of the lateral side.

Claim(s) 5-6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Masai in view of Hazenberg et al. (US 8,650,776). Masai as described above discloses all the limitations of the claims except for wherein a bending groove recessed from the lower side in the thickness direction of the shoe sole is formed in the bottom surface part at a position facing the air intake groove formed in the upper surface part in the thickness direction of the shoe sole, and the bending groove extends from the lateral side wall to the medial side wall; and wherein a deepest line passing through the bending groove is formed to be displaced rearward from a deepest line passing through the air intake groove. Hazenberg et al. discloses wherein a bending groove (60, see figures 2-8B) recessed from the lower side in the thickness direction of the shoe sole is formed in the bottom surface part at a position facing the air intake groove formed in the upper surface part in the thickness direction of the shoe sole, and the bending groove extends from the lateral side wall to the medial side wall (see figures 2-8B); wherein a deepest line passing through the bending groove is formed to be displaced rearward from a deepest line passing through the air intake groove (see column 14, lines 31-47). 
With respect to claims 5-6, it would have been obvious to one of ordinary skill in the art to provide a bending groove as claimed to the shoe sole of Masai as taught by Hazenberg et al. since the grooves/channels increase the flexibility of the shoe sole, and thus, increase the flexibility of the entire sole structure.
With respect to claim 13, Masai as modified by Hazenberg et al. discloses that the grooves/channels do not need to have constant depth along its entire length and the groove/channel can have varying depth (see column 14, lines 31-47).
With respect to claim 19, Masai as modified by Hazenberg et al. discloses wherein the ventilation grooves each are formed to have a depth recessed in the thickness direction of the shoe sole gradually increasing as it advances from the front side of the forefoot portion toward the rear side of the midfoot portion (see column 14, lines 31-47).

Claim(s) 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Masai in view of Kuznetz (US 4,813,160). Masai as described above discloses all the limitation of the claims except for the air intake groove extends obliquely rearward from the lateral side of the shoe sole to the medial side, and wherein a part of the shoe sole is configured to be located on any straight line connecting an arbitrary point within the medial side air outlet port and an arbitrary point within the lateral side air outlet port. Kuznetz discloses a shoe sole wherein  the at least one air intake port is formed in the lateral side wall, and the air intake groove extends obliquely rearward from the lateral side of the shoe sole to the medial side and a part of the shoe sole is configured to be located on any straight line connecting an arbitrary point within the medial side air outlet port and an arbitrary point within the lateral side air outlet port (see figure 2). The air scoop/groove faces forwardly and therefore acts to intercept relatively cool ambient air as the wearer moves the shoe in the forward direction in the course of athletic activity. By this scooping action, cool air is forced into tube 17; and since the shoe is provided with an array of such tubes, a relatively large volume of cool air is captured thereby. It would have been obvious to one of ordinary skill in the art to make the air intake groove extends obliquely on any straight line rearward from the lateral side of the shoe sole to the medial side as taught by Kuznetz, so as to capture a relatively large volume of cool air for better ventilation the shoe sole.
With respect to claim 18, the at least one air intake of Masai/Kuznetz has a shape that spreads in a tapered shape toward the outside (see figures 1-5 of Masai).

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masai. 
With respect to claim 8, Masai discloses wherein, the air outlet port comprises at least one medial side air outlet port formed in the medial side wall and at least one lateral side air outlet port formed in the lateral side (see figures 1-5). Masai does not appear to disclose the total opening area of the medial side outlet port being larger than a total opening area of the lateral side air outlet port. It would have been obvious to one of ordinary skill in the art to make the total opening area of the medial side outlet port larger than a total opening area of the lateral side air outlet port, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 9, Masai discloses wherein the at least one medial side air outlet port is formed in an area between a first innermost point which is an innermost point in the forefoot portion of the shoe sole and a second innermost point which is an innermost point in the rearfoot portion of the shoe sole (see figures 1-5).
	With respect to claim 10, Masai discloses wherein a total opening area of ends of the ventilation grooves opening on the medial side of the midfoot portion of the upper surface part can be smaller than a total opening area of ends of the ventilation grooves opening on the lateral side of the midfoot portion of the upper surface part. Since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	With respect to claim 12, Masai discloses wherein a reinforcing member that suppresses distortion of an area around the medial side air outlet port is provided in at least a part of the area around the medial side air outlet port in the medial side wall (see figures 5-6).

Claim(s) 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masai in view of Batra. Masai as described above discloses all the limitation of the claims except for an inner sole with plurality of small vents. Batra an inner sole (23, see figure 7), in which a plurality of small vent holes (30) in communication with the ventilation grooves are formed, is mounted on the upper side of the shoe sole; and wherein the plurality of small vent holes are formed in an area (toe area) other than an area corresponding to the metatarsophalangeal joint. It would have been obvious to one of ordinary skill in the art to provide an inner sole with a plurality of small vent holes in communication with the ventilation grooves of Masai as taught by Batra to provide better ventilation of the foot of the wearer.
	With respect to claim 16 and the location of the small vent holes, it would have been obvious to one of ordinary skill in the art to modify the locations of the small vents, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	With respect to claim 17, official notice is taken that it is old and conventional to provide cutouts to shoe sole layers for better fit and adjustment of the elements. Therefore, it would have been obvious to one of ordinary skill in the art to provide cutout to the inner sole of Masai/Batra for better air flow.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
07/06/2022